DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 February 2022 has been entered. Claims 1-3, 5-11, 14-20 and newly added claims 21 and 22 remain pending.
 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-3, 5-11, 14-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hasson (US Patent No. 5,873,732 in view of Gmeiner et al. (WO 2017/13520 A1). 
Regarding claim 1, Hasson discloses a training device comprising: 
a base (64) forming a working surface;
a plurality of walls (e.g. 70, 72, 74) surrounding the base and defining an interior volume, each wall of the plurality of walls having a bottom side, a top side, an interior face, and an exterior face, each wall of the plurality of walls being connected to an outer edge of the base at the bottom side and being connected to a lip (128, 130) at the top side, each interior face facing in a direction toward the interior volume, and each exterior face facing in a direction away from the interior volume (column 4, lines 52-64; column 5, lines 48-55); and
a training feature attached to at least one of the plurality of walls or the base, the training feature including a platform (66) having at least one training element, and the training feature being removable and interchangeable with at least one other training feature (column 4, lines 47-51; column 5, lines 35-38).
Hasson does not appear to disclose each wall of the plurality of walls being angled away from the base as each wall extends toward the lip providing the interior volume with a shape simulating a gynecological surgery environment. However, Gmeiner discloses a surgical training device with a base and a plurality of walls, wherein the walls are angled away from the base as they extend towards an upper lip (see Fig. 10, part number 110 – device consists of base along with plurality of side walls denoted by vertical markings; the side walls area angled away from the base as they extend to lip 111). Regarding the limitation of “providing the interior volume with a shape simulated a gynecological surgery environment”, this is merely a statement of intended result which does not serve to further limit the structure of the claimed invention, and therefore Gmeiner meets the limitation. Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Hasson by configuring the walls to be angled away from the base, to obtain predictable results of allowing for additional training features to placed on the walls.

Regarding claims 2, 3 and 5-10, Hasson in view of Gmeiner further discloses:
the training feature has one or more apertures, wherein one or more apertures are sized and shaped to hold the at least one training element, and wherein the at least one training element has a peg shape (Hasson, column 6, line 66 – column 7, line 11) (as per claim 2),
the training feature is attached to at least one of the plurality of walls or the base using an attachment feature (Hasson - e.g. rails 40, 42 – column 4, lines 35-47) (as per claim 3),
the lip has a surface angled with respect to the plurality of walls and parallel with the working surface of the base, wherein the surface of the lip includes an attachment feature (Gmeiner, Fig’s. 9-10) (as per claim 5),
the attachment feature of the lip is a hook and loop fastener (Gmeiner, Par. 89) (as per claim 6),
an attachment feature is disposed on a bottom surface of the base, the bottom surface being opposite or the working surface, and the attachment feature is configured to attach the training device to a working base of a platform (Hasson, column 4, lines 35-47) (as per claim 7),
at least one wall of the plurality of walls defines a port (34), wherein the port is configured to receive the training feature (Hasson, column 4, lines 21-36) (as per claim 8),
at least one wall of the plurality of walls includes an attachment feature (292) at a side that faces away from the working surface (Hasson, Fig. 2) (as per claim 9), and
at least one wall of the plurality of walls includes indicia disposed on a side that faces the interior volume, the indicia configured to identify the at least one wall during a training exercise (Gmeiner, Fig. 17, Par’s. 107-109) (as per claim 10).

Regarding claim 11, Hasson discloses a method of training for surgery comprising: 
providing a laparoscopic training device having a concave structure having a base and a plurality of walls, the base and the plurality of walls defining an interior volume, each wall of the plurality of walls having a bottom side, a top side, an interior face, and an exterior face, each wall of the plurality of walls being connected to an outer edge of the base at the bottom side and being connected to a lip (128, 130) at the top side, each interior face facing in a direction toward the interior volume, and each exterior face facing in a direction away from the interior volume (column 4, lines 52-64; column 5, lines 48-55);
wherein the interior volume includes a training feature removably attached to the base, the training feature including a platform having a training element that includes a plurality of pegs positioned thereon, wherein a user may transfer rings between at least two pegs (column 6, line 65 – column 7, line 11), and training features may be replaced with other training features (column 5, lines 35-38).
Hasson does not appear to disclose the method is for gynecological surgery, each wall of the plurality of walls being angled away from the base as each wall extends toward the lip providing the interior volume with a shape simulating a gynecological surgery environment. However, Gmeiner discloses a surgical training device with a base and a plurality of walls, wherein the walls are angled away from the base as they extend towards an upper lip (see Fig. 10, part number 110 – device consists of base along with plurality of side walls denoted by vertical markings; the side walls area angled away from the base as they extend to lip 111). Regarding the limitations of the method of “training for gynecological surgery”, and “providing the interior volume with a shape simulated a gynecological surgery environment”, these are merely a statement of intended use and intended result, respectively, which do not serve to further limit the steps of the method or the structure of the claimed invention, respectively, and therefore the combination of Hasson and Gmeiner meet the limitation. Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Hasson by configuring the walls to be angled away from the base, to obtain predictable results of allowing for additional training features to placed on the walls.
Regarding the feature of “providing instructions” to transfer rings and replace training features, the examiner takes OFFICIAL NOTICE that the concept and advantages of providing instructions to a user to perform particular training procedures on surgical training devices were well known to those of ordinary skill in the art before the effective filing date of the invention. Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Hasson and Gmeiner by providing instructions to utilize the ring transfer and practice system interchangeability features of Hasson, to obtain predictable results of ensuring the user utilizes the system features correctly. 

Regarding claim 14, as noted above it would have been obvious to provide instructions to transfer rings between the pegs in Hasson. Hasson does not appear to explicitly disclose placing pegs on the walls, however Gmeiner discloses placing training features on the side walls of the device (Par. 74). Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to further modify the combination of Hasson and Gmeiner by placing at least one peg on the side wall as suggested by Gmeiner, to obtain predictable results of increasing the difficulty of the task.
Regarding claim 15, Hasson discloses transferring rings between two pegs attached to the base (column 6, line 66 – column 7, line 11), and it as noted in the rejection of claim 11 above, it would have been obvious to provide instructions to perform this task.

Regarding claim 16, Hasson discloses a method of training for surgery comprising:
Providing a laparoscopic training device (column 4, line 20) having a concave structure having a base and a plurality of walls, the base and the plurality of walls defining an interior volume, each wall of the plurality of walls having a bottom side, a top side, an interior face, and an exterior face, each wall of the plurality of walls being connected to an outer edge of the base at the bottom side and being connected to a lip (128, 130) at the top side, each interior face facing in a direction toward the interior volume, and each exterior face facing in a direction away from the interior volume (column 4, lines 52-64; column 5, lines 48-55);
wherein the interior volume includes an attachment feature, and a training feature removably coupled to the attachment feature, the training feature having at least one training element positioned thereon (column 4, lines 47-51; column 5, lines 35-38);
providing laparoscopic instruments and performing a training exercise on the training element using the laparoscopic instruments (column 4, lines 10-20); and
replacing the training feature with at least one other training feature having a different training element (column5, line 35-38).
As detailed in the rejection of claim 11 above, the examiner takes OFFICIAL NOTICE that providing instructions as claimed were well known, and it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Hasson and Gmeiner by providing these instructions, to obtain predictable results of ensuring the user utilizes the system features correctly. 

Regarding claims 17, 19 and 20, the combination of Hasson and Gmeiner further discloses:
the training exercise is a laparoscopic cutting exercise (Hasson, column 6, lines 45-46) (as per claim 17),
the attachment feature is positioned on the base (Hasson column 4, lines 47-51) (as per claim 19), and
providing an additional attachment feature on the lip disposed on a top of the plurality of walls, opposite of the base, wherein an additional training element is removably coupled to the additional attachment feature, and performing an additional training exercise on the additional training element coupled to the additional attachment feature using the laparoscopic instruments (Gmeiner, Par. 83), and providing instructions to perform the exercise (as detailed above, this limitation of providing instructions is well known and would have been obvious to one of ordinary skill in the art) (as per claim 20).


6.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hasson (US Patent No. 5,873,732 in view of Gmeiner et al. (WO 2017/13520 A1), and further in view of Breslin (US 2014/0087346 A1).
Regarding claim 18, Hasson discloses the training element is a simulated tissue (176 – see Fig. 2), and exercise includes a suture (column 6, lines 37-47), but does not appear to disclose the exercise includes completing a simulated intracorporeal or extracorporeal suture or a continuous stitch. However, Breslin discloses such a feature of practicing intracorporeal or extracorporeal sutures (see par. 37). Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Hasson and Gmeiner by providing instructions to perform these types of sutures, to obtain predictable results of helping the user develop skills performing common procedures. 

Allowable Subject Matter
7.	Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not reasonably disclose or suggest the training feature includes a channel disposed along its periphery, configured to receive an edge inside a port of a wall of the training device to retain the training feature within the port of the wall, as recited in claim 21. 

Response to Arguments
8.	Applicant’s arguments with respect to claims 1, 11 and 16, as they pertain to the new grounds of rejection, have been fully considered but they are not persuasive. Applicant argues that Gmeiner does not disclose the claimed plurality of walls angled outwardly from the base. However, as detailed in the rejection above, Fig. 10 of Gmeiner shows a side view of the device wherein lines extending vertically from the base appear to denote separate panels (i.e. walls) making up the sides of the device. In combination with Hasson, it would thus have been obvious to configures Hasson’s walls in this configuration, with the walls extending outwardly from the base as seen in Gmeiner, Fig. 10. Applicant further argues that Gmeiner does not simulate a gynecological environment. However, as detailed in the rejection above these limitations pertaining to a gynecological environment are directed merely to an intended result of the shape of the device. This shape is taught by the combination of Hasson and Gmeiner and therefore the intended result does not distinguish from the combination. 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Holloway (US 2017/0053563 A1) discloses a suturing training device including a base and outwardly angled walls (see Fig. 5).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715